Citation Nr: 1139006	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-34 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, his wife and son


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from May 1945 to June 1946 and from May 1947 to February 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from September 2006 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, inter alia, denied service connection for PTSD.  

In August 2011, the Veteran testified before the undersigned at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the claim on appeal has been described as one for service connection for PTSD, the Veteran is deemed to be seeking service connection for a psychiatric disability, regardless of how diagnosed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran testified that he believed he had PTSD as a result of in-service stressors.  He offered evidence in support of an in-service stressor consisting of his duties as a fireman in the aftermath of a ship explosion.  The Veteran's wife and son testified that he was afraid of admitting to his psychiatric symptomatology in treatment and examinations, and that he often denied psychiatric symptoms.  

The Veteran underwent a VA examination in October 2010, where he reportedly did deny symptoms of PTSD.  After examining the Veteran and reviewing his claims file, the examiner diagnosed the Veteran with a history of adjustment disorder with depressed mood.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner did not provide an opinion with regard to the etiology of the Veteran's diagnosed conditions.  

VA medical records throughout the appeals period contain reports of depression, adjustment disorder with depressed mood, dementia, and rule out PTSD.  In June 2007, a PTSD screen was positive.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the hearing testimony, the absence of opinions as to the etiology of the diagnosed psychiatric disabilities and the positive PTSD screen, the October 2010 examination is not adequate.

At his hearing, the Veteran reported that he received ongoing treatment from Brighton Marine Medical Center.  The claims file contains no records from that facility for the period since 2006.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to complete a release for VA to obtain relevant records of his treatment from Dr. Chin and the Brighton Marine Medical Center since 2006.

If the Veteran fails to provide any needed releases, tell him that he may obtain and submit the records himself.

Advise the Veteran of any records that cannot be obtained, and of the efforts made to obtain the records.

2.  After any additional treatment record have been obtained, schedule him for a VA examination to determine whether he has any current psychiatric disability related to service.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  

The examiner should discuss the Veteran's treatment for and diagnoses of adjustment disorder with depressed mood, depression and dementia.

The examiner should note the positive PTSD screen in June 2007.

The examiner should also note the Veteran's testimony as to a stressor related to his duties as a fireman while serving in Japan.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability (including the previously diagnosed adjustment disorder with depression) had its onset in service, is related to the Veteran's reported in-service stressor, or is otherwise the result of a disease or injury in service.

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of treatment for any psychiatric disorders in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she should provide a reason for doing so.

3.  If any determination remains unfavorable to the appellant, issue supplemental statement of the case before the case is returned to the Board, if otherwise in order.  

The Veteran is advised that failure to cooperate by reporting for examination without good cause may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  

The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



